Citation Nr: 0812388	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the rating reduction from 100 to 10 percent for 
squamous cell carcinoma of the left vocal cord was proper.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to August 1967.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a statement, dated in March 2007, the veteran's 
representative raised the claim for increase for the 
residuals of squamous cell carcinoma of the left vocal cord, 
which is referred to the RO for appropriate action. 


FINDING OF FACT

On VA examination in January 2003, there was no evidence of 
local recurrence or metastasis of squamous cell carcinoma of 
the left vocal cord and there was no evidence of thickening, 
nodules, polyps, or submucous infiltration. 


CONCLUSION OF LAW

The rating reduction from 100 to 10 percent for squamous cell 
cancer of the throat was in accordance with the facts and 
law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Codes 6516, 
6819 ( 2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the notice provisions pertaining to a rating 
reduction are governed by 38 C.F.R. § 3.105(e), which provide 
that where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons.  
The veteran will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  And if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced effective 
the last day of the month in which a 60-day period from the 
date of notice to the veteran of the final rating action 
expires.



Where as here, the notice provisions of 38 C.F.R. § 3.105(e), 
rating reduction, essentially mirror the notice requirements 
of the VCAA, compliance with the notice provisions of the 
VCAA are rendered moot.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The veteran was afforded a VA 
examination required for the rating reduction in this case to 
be proper under Diagnostic Code 6819.  As the veteran has not 
identified any additional evidence pertinent to this claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual and Procedural Background 

Private medical records disclose that the veteran was 
diagnosed with squamous cell carcinoma via a biopsy on May 
23, 2002.  The lesion was removed and thereafter,  veteran 
underwent a course of irradiation therapy to the larynx from 
June 6, 2002, to July 22, 20002. 

In a rating decision in November 2002, the RO granted service 
connection for squamous cell carcinoma of the left vocal 
cord, effective August 26, 2002, on a presumptive basis as a 
disease associated with exposure to Agent Orange as the 
veteran served in Vietnam during the Vietnam era.



On VA examination in January 2003, there was no evidence of 
local recurrence of the cancer.  The pertinent findings were 
no evidence of a tumor or palpable lymph nodes.  The 
diagnosis was squamous cell carcinoma of the left vocal cord 
status post removal and radiation with residuals.

In April 2003, the RO notified the veteran of the proposed to 
decrease the rating for squamous cell cancer of the throat 
from 100 to 10 percent.  In a rating decision in June 2003, 
the RO implemented the reduction, effective from September 1, 
2003.  The basis for the reduction were the findings on the 
VA examination of January 2003.  

Analysis 

Under Diagnostic Code 6819, malignant neoplasms of the 
respiratory system, which includes the vocal cords, are rated 
100 percent disabling beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA  examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of  38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
disability is rated on residuals.

Partial removal of a vocal cord is rated as chronic 
laryngitis under Diagnostic Code 6515.  Under Diagnostic Code 
6515, hoarseness with thickening or nodules of the vocal 
cords, polyps, or submucous infiltration warrants a 30 
percent rating.  Hoarseness with inflammation of the vocal 
cords or mucous membrane warrants a 10 percent rating.  

As explained, the RO complied with the notice provisions of 
38 C.F.R. § 3.105(e). Also, the reduction was also in 
compliance with the criteria of Diagnostic Code 6819 in that 
the reduction was accomplished more than 6 months after the 
discontinuance of therapy for throat cancer which was 
terminated in July 2002. Moreover, the decision to reduce the 
rating was based on the VA examination of January 2003 that 
clearly showed no local recurrence of the cancer.  And 
although some hoarseness and inflammation were found, there 
was no evidence of the criteria for a 30 percent rating, 
namely, thickening or nodules of the vocal cords, polyps, or 
submucous infiltration. 

In view of the above, the Board concludes that the reduction 
of the rating for squamous cell carcinoma of the left vocal 
cord from 100 to 10 percent was properly executed in 
accordance with facts and law. 


ORDER

The rating reduction from 100 to 10 percent for squamous cell 
carcinoma of the left vocal cord was proper, and the appeal 
is denied. 


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


